PARIENTE, Judge.
We affirm the judgment entered in favor of appellee, Jeanne Rousseau (plaintiff), who was injured while riding as a passenger in a motor vehicle involved in an automobile accident. She filed suit for uninsured motorist benefits against appellant, United Automobile Insurance Company (UAIC), who was the insurer for the owner of the motor vehicle in which plaintiff was a passenger. UAIC asserts on appeal that it was entitled to a directed verdict because plaintiff failed to prove compliance with conditions precedent in the UAIC insurance policy. We disagree.
It is undisputed that plaintiff, as an omnibus insured, did not have a copy of the UAIC insurance policy. It is undisputed that plaintiff, through her attorney, repeatedly requested a copy of the policy and that UAIC failed to provide a copy of the policy. It is undisputed that the insurer failed to comply with subsection 627.4137(l)(e), Florida Statutes (1993), which mandates that an insurer “shall provide” a copy of the policy “within 30 days of the written request of the claimant.” Cf. Allstate Ins. Co. v. Singletary, 540 So.2d 938 (Fla. 2d DCA 1989).
*1230Under these circumstances, the trial court did not err in refusing to grant a directed verdict for UAIC on its affirmative defense of plaintiffs failure to comply -with conditions precedent. See Figueroa v. U.S. Sec. Ins. Co., 664 So.2d 1130 (Fla. 3d DCA 1995). We expressly do not reach the issue of whether providing a signed medical authorization constitutes a condition precedent under the language of the UAIC policy.
We grant plaintiffs motion for attorney’s fees pursuant to section 627.428, Florida Statutes (1995). UAIC’s sole argument on appeal relates to a coverage issue; specifically, that plaintiff was not entitled to uninsured motorist coverage as a result of her alleged failure to comply with conditions precedent in the insurance policy. See State Farm Mut. Auto. Ins. Co. v. Lynch, 661 So.2d 1227, 1230 (Fla. 3d DCA 1995).
AFFIRMED.
POLEN, J., and TAYLOR, CAROLE Y., Associate Judge, concur.